Citation Nr: 1144007	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  08-14 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for an eye disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The last adjudication regarding this matter was via an April 2008 statement of the case.  Pertinent evidence thereafter was associated with the claims file.  The Veteran's right to have the RO/agency of original jurisdiction (AOJ) initially consider such evidence was waived by his representative in an October 2011 "Appellant's Brief."  As such, the Board may consider it in the first instance here.  See 38 C.F.R. § 20.1304(c) (2011).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The issue of entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for an eye disability unfortunately must be remanded.  Although the Board sincerely regrets the additional delay this will cause, adjudication cannot proceed without further development.

The Veteran finds fault with VA surgical treatment of his eyes conducted in 2006.  He asserts regarding his first surgery that it was improper to operate on both eyes at the same time.  In this regard, he notes that ophthalmologists have since told him this.  The Veteran also asserts that his left eye was operated on by an unskilled trainee/intern while an ophthalmologist operated on his right eye.  He indicated that he was awake during the surgery and heard the ophthalmologist telling the trainee/intern what was being done wrong.  Additionally, he asserts that the sutures in his left eye were improperly placed through an artery following this first surgery such that he hemorrhaged when they were removed.  

As a result of this and subsequent operations, the Veteran contends that he used to have 20/20 vision and now can barely see out of his left eye, that he cannot open his left eye all the way, and that he must lubricate this eye because it does not do so itself.  He also contends that the trauma of these operations caused his bilateral cataracts for which consequent surgery has been performed.

38 U.S.C.A. § 1151 provides that compensation for a qualifying additional disability shall be awarded in the same manner as if such disability were service connected.  A disability is a qualifying additional disability if:  (1) it was not the result of the Veteran's willful misconduct and (2) it either (a) was caused by hospital care, medical or surgical treatment, or examination furnished by VA and was proximately caused by (i) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA or (ii) an event not reasonably foreseeable.  

To determine whether a Veteran has an additional disability, his condition immediately before the beginning of the VA hospital care, medical or surgical treatment, examination, training and rehabilitation services, or CWT program upon which the claim is based is compared to his condition after such care, treatment, examination, services, or program has stopped.  38 C.F.R. § 3.361(b) (2011).  Each body part involved is considered separately.  Id.

The proximate cause of a disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d)  (2011).  

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that VA either:  (1) failed to exercise the degree of care that would be expected of a reasonable health care provider or (2) furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, his representative's informed consent.  38 C.F.R. § 3.361(d)(1) (2011).  Consideration of whether the procedures of 38 C.F.R. § 17.32 substantially were complied with is required in determining whether there is informed consent.  Id.  

Establishing that an event not reasonably foreseeable proximately caused a Veteran's additional disability is determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2) (2011).  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In this regard, consideration will be given to whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  Id.

As these provisions require a showing of actual causation, merely showing that a Veteran received VA care, treatment, or examination and that the Veteran has an additional disability is insufficient.  38 C.F.R. § 3.361(c)(1) (2011).  It further is noted that hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2) (2011).

I.  Records

VA has a duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).  This duty includes making reasonable efforts to procure pertinent records.  See 38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).  Reasonable efforts with respect to records in Federal custody consist of making as many requests as are necessary to obtain them unless it is concluded that they do not exist or that further requests would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(2) (2011).

In August 2006, the RO requested from the VA Medical Center (VAMC) in Birmingham, Alabama, "all medical records[,] hospital clinical records, and nurses' notes pertinent to the" Veteran's surgery there on February 15, 2006.  Also requested was "a copy of the progress notes documenting the informed consent (on SF 509 or other forms) and the signed consent form, SF 522."  Also requested, in the event the VAMC was "unable to locate the progress notes or signed consent form," was "a written statement to that effect."

The Birmingham, Alabama, VAMC responded later in August 2006.  Voluminous records concerning the Veteran's February 15, 2006, surgery as well as subsequent surgeries and procedures were supplied.  Among these were three signed "Consent for Treatment Procedure" forms.  None of these was for the February 15, 2006, surgery, however.  There was no written statement indicating that a signed consent form concerning this surgery could not be located.  

Absent such a statement, it cannot be concluded that a signed consent form for the February 15, 2006, surgery does not exist or that further requests for it would be futile.  Requests therefore must continue to be made for it in order to fulfill the duty to assist.  Review of the claims file does not reveal that the RO undertook this course of action.  A remand is necessary so that this can occur.

The aforementioned voluminous records from the VAMC in Birmingham, Alabama, are dated from February 15, 2006, to July 26, 2006.  The Veteran submitted additional records from the Birmingham, Alabama, VAMC dated from November 2005 to May 2007.  Collectively, these records show ongoing treatment for his eyes at this facility.  It indeed appears, as discussed below and referenced above, that cataract surgeries were performed by VA at some point after May 2007.  Review of the claims file does not show that any efforts have been made to obtain records from the VAMC in Birmingham, Alabama, dated after May 2007.  Fulfillment of the duty to assist requires that reasonable efforts in this regard be made on remand.  In fact, VA has constructive notice of VA generated documents that could plausibly be expected to be part of the record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Such documents thus are constructively part of the record even where they are not actually before the adjudicating body.  Id.

II.  Medical Examination and Opinion

VA's duty to assist also includes making reasonable efforts to assist the Veteran in obtaining evidence other than records necessary to substantiate his claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011).  Such efforts include providing a medical examination and/or obtaining a medical opinion if necessary.  Id.; see also 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

VA and private treatment records currently associated with the claims file establish the following chain of events.  It was noted in 1982 and 1983 that the Veteran wears glasses and has a scar across his eye which occurred in 1970.

The Veteran reported in November 2005 that the last assessment of his eyes was in 2000.  He then reported that his eyelids had begun to droop to the point where he believed his vision was affected.  Corrected distance acuity was 20/60 -1 pinholing to 20/30 -2 in the right eye and 20/30 -2 pinholing to 20/25 -2 in the left eye.  His corrected near acuity was 0.31/0.37M in both eyes.  Cataracts causing decrease in vision right eye greater than left eye, dermatochalasis of both eyes, refractive error with presbyopia of both eyes, and corneal scar right eye (longstanding secondary to history of trauma) were diagnosed.  New glasses were ordered.  In December 2005, visually significant lash ptosis was diagnosed.  Uncorrected visual acuity was measured at that time because the new glasses had not yet been received.  It was 20/60 pinholing to 20/25 and 20/40 pinholing to 20/25 (references to right or left eye were not made).

Bilateral lash ptosis and brow pexy repair was conducted on February 15, 2006, pursuant to the Veteran's wishes after a discussion of the risks, benefits, potential complications, and alternatives.  The surgery was performed by an ophthalmology surgical resident.  An ophthalmologist was present the entire time.  The Veteran tolerated the procedure well.  Both the pre- and post-operative diagnoses were lash ptosis and brow ptosis.  

No symptoms were reported by the Veteran in recovery or the next day (February 16, 2006) during a follow up call.  His sutures were removed from both eyes by the ophthalmology surgical resident on February 22, 2006.  On February 24, 2006, however, he had a grape sized hematoma on his left upper eyelid which oozed what was described as a profuse amount of blood.  The wound was sutured.  

These sutures were removed by an ophthalmology resident on February 28, 2006.  On March 1, 2006, the hematoma was noted to have expanded some but there did not appear to be any infection.  On March 15, 2006, the Veteran complained of an inability to completely close his left eye while sleeping.  Left eye lagophthalmus and exposure keratopathy was diagnosed.  Visual acuity with current correction was 20/40 in the right eye and 20/30 - in the left eye at that time.  

Surgical revision of lash ptosis and brow pexy repair was performed by the ophthalmologist on March 17, 2006, after the Veteran was informed of the nature of the procedure, risks/complications, benefits, and alternatives and gave his consent.  There were no incidents.  Both the pre- and post-operative diagnosis was lagophthalmus left upper lid.  

No problems were reported by the Veteran in recovery.  On March 22, 2006, there was mild ptosis which the ophthalmologist thought would get better.  An injection into the left orbital rim was made to prevent further scarring and lagophthalmus after the Veteran was informed of the nature of the procedure, risks/complications, benefits, and alternatives and gave his consent.  On March 29, 2006, the Veteran was mild ptotic on the left side but this was better than the previous week.  

On May 1, 2006, the Veteran reported that his daily life is inhibited because his ability to look up on the left side is hindered.  He wondered whether his left lid will go up any higher or whether more surgery could be done.  His visual acuity with current correction was 20/40 on the right and 20/30 on the left.  Ptosis which is a side effect of the revision surgery which was necessary to prevent exposure problems was noted on May 17, 2006.  

Left upper lid ptosis repair, anterior approach, surgery was performed by a second ophthalmology surgical resident/the ophthalmologist on May 31, 2006, after the Veteran was informed of the nature of the procedure, risks/ complications, benefits, and alternatives and gave his consent.  He tolerated the procedure well.  

No problems were reported by the Veteran in recovery.  On June 7, 2006, his sutures were removed.  His left upper eyelid position appeared improved but was slightly lower than the right upper eyelid position.  On July 27, 2006, it was noted that there is likely no more surgery that can be done on his eyelids at this time.  Also noted was the thought that any further procedures would involve a bilateral brow lift.  The Veteran indicated that his only concern was that his eyes do not close completely while he is sleeping.  He agreed to wait 6 months to give his eyes time to improve and further discuss a brow lift.  However, he did not think this procedure would need to be done (his dispute with this is described in the April 2007 notice of disagreement (NOD)).

In January 2007, it was noted that the Veteran felt his lid position is much better and is satisfied with his ptosis revision surgery.  He reported a bump on his left upper eyelid that had been there for a few months and occasionally gets larger as well as becomes quite tender.  His visual acuity with correction was 20/60 +1 on the right with pinhole improvement to 20/25 and 20/60 on the left with pinhole improvement to 20/25 -1.  Diagnoses of status post ptosis repair for which the Veteran appears to be doing well, bilateral cataracts which were likely visually significant to some extent but for which he declined surgery, refractive error, and chalazion left upper lid were made.  His glasses were updated.

The Veteran indicated in his April 2007 NOD that the decision to wait for his eyes to improve was a good one, as his left eye had improved greatly.  He also indicated that his right eye came out fine after the ptosis repair.

A May 2007 reveals that the Veteran complained that his vision had continued to deteriorate despite the new glasses and that his left eye felt irritated and crusted in the morning.  Visual acuity with current correction was 20/200 pinholing to 20/40 in the right eye and 20/80 - pinholing to 20/25 in the left eye.  Visually significant cataracts left eye greater than right eye, status post ptosis repair on the left with residual lagophthalmus, and old stromal corneal scar from a screwdriver accident many years ago in the right eye were diagnosed.  The Veteran was informed of the risks, benefits, and alternatives to cataract surgery and indicated his desire to proceed.  Such surgery on the left eye was to be scheduled.

Numerous statements dated thereafter contain the Veteran's indication that he has undergone cataract surgery on both eyes.

Given the above, a medical examination complete with medical opinion is necessary.  The Veteran manifested ptosis, decreased visual acuity, and cataracts both before and after his 2006 VA surgeries.  Whether or not any of these conditions worsened as a result of the surgeries such that an additional eye disability is present is a medical question.  Whether any such additional disability found was proximately caused either by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part or by an event which was not reasonably foreseeable, with due consideration of informed consent, also is a question that is medical in nature.  They thus must be answered by a qualified medical professional.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  

Accordingly, the case is REMANDED for the following action:

1.  Make requests for the Veteran's February 15, 2006, surgery signed consent form from the VAMC in Birmingham, Alabama.  All action in this regard and all responses received shall be documented in the claims file.  All forms obtained shall be associated with the claims file.  If it is concluded that the form does not exist or that further efforts to obtain it would be futile, the RO/AMC shall document the reasons therefor in the claims file and notify the Veteran thereof.

2.  Review the claims file and undertake any development indicated.  This shall include obtaining and associating with the claims file pertinent updated VA treatment records dated after May 2007 regarding the Veteran.  This also shall include obtaining and associating with the claims file, after securing any necessary authorization, new/additional pertinent records identified by him during the course of this remand.

3.  After completion of the above development, arrange for the Veteran to undergo an appropriate VA examination regarding his eyes.  The examiner shall be an ophthalmologist if at all possible.  The claims file shall be made available to and reviewed by the examiner.  Next, the examiner shall obtain from the Veteran a full history of his relevant symptomatology, to include onset, frequency, duration, and severity.  All assessments, tests, studies, and/or evaluations deemed necessary then shall be performed.  The examiner finally shall opine as to the following:

a.  Does the Veteran have an additional eye disability (to include worsening of a pre-existing condition) as a result of the 2006 VA surgeries?  Address ptosis, decreased visual acuity, failure of the eye to lubricate itself, and cataracts at a minimum in this regard.  Provide a diagnosis for any additional disability found.

b.  For each diagnosed additional disability, is it at least as likely as not (at least a 50 percent or greater probability) that the proximate cause was either (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA or (2) an event not reasonably foreseeable?  Considerations in this former regard include whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider related to the 2006 surgeries and whether these surgeries were furnished without the Veteran's informed consent.  Consideration in this latter regard includes whether the risk of the event was the type that a reasonable health care provider would have disclosed in connection with informed consent.  See 38 C.F.R. §§ 3.361, 17.32 (2011).  The Veteran's assertions regarding his first surgery on February 15, 2006, that it was improper to operate on both eyes at the same time, that an unskilled trainee/intern operated on his left eye and did things wrong, and that the sutures in his left eye were improperly placed through an artery such that he hemorrhaged when they were removed specifically shall be addressed.

A complete rationale with specific comment on the pertinent medical as well as lay evidence of record shall be provided for these opinions.  Each of the above actions shall be documented in an examination report.

4.  Then readjudicate the Veteran's entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for an eye disability.  If the benefit sought is not granted, the Veteran and his representative shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the issue the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


